Citation Nr: 1453909	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for residuals of a fractured left collarbone.

4.  Entitlement to service connection for a cervical spine disorder, including as secondary to a fractured left collarbone.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a respiratory disorder.

8.  Entitlement to service connection for a right hand disorder, to include as secondary to service-connected left finger and/or left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1981 and from November 1981 to April 1985.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2011 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.

In December 2012, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.  

The Virtual VA claims file has been reviewed.  Other than the hearing transcript, documents contained therein are duplicative of those in the paper claims file.  Documents in the Veterans Benefits Management System do not pertain to the issues before the Board.

The issue of entitlement to an increased rating for arthritis of the left hand has been raised by the record.  In particular, a March 2014 statement alleges that his arthritis of the left hand has increased in severity.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a cervical spine disorder, lumbar spine disorder, right knee disorder, respiratory disorder, and a right hand disorder addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On December 4, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for service connection of a right elbow disorder is requested.

2.  On December 4, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for service connection of obstructive sleep apnea is requested.

3.  The in-service left collarbone trauma was acute and resolved.  The Veteran does not have residuals of a left collarbone injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection of a right elbow disorder, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal of the claim for service connection of obstructive sleep apnea, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  Residuals of a fractured left collarbone were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, in a statement received on December 4, 2012, has withdrawn the appeal of the claims for service connection of a right elbow disorder and obstructive sleep apnea.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in January 2011, to the Veteran.  This letter explained evidence needed to substantiate the claim for service connection.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.   

The Board also observes that the undersigned VLJ, at the Veteran's December 2012 hearing, clarified the issue on appeal and explained the concept of service connection.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran claims that he has residuals of a left collarbone fracture related to his active service.  

The Board acknowledges that the Veteran was treated for fractured left collarbone in January 1979, following a fall on ice.  Service treatment records dated February 1979 show that he was treated with immobilization, and that there was minimal point tenderness at the junction of the distal left clavicle.  At his August 1981 separation examination, the he reported a history of a fractured left clavicle in 1979; the evaluating provider noted that it was well healed.  Physical examination showed full range of motion, good strength, and a lack of tenderness.

The Veteran did not report a history of pertinent pathology during his second period of service or at his May 1984 military examination.  

The Board acknowledges that the Veteran was diagnosed with a remote left clavicle fracture at his February 2012 VA examination.  However, examination of the left shoulder was normal; there was no evidence of a current left shoulder disorder or other residuals, and the VA examiner found that it was not likely that he had any residuals of the left collarbone fracture during service, as there is no evidence of any left shoulder pathology; physical examination was normal.  The VA examiner noted that it would be highly unlikely to experience any problems from such a remote event.  The VA examiner concluded that there was no diagnosis of a current left collarbone condition incurred in or caused by the in-service injury.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is also no probative evidence of a left collarbone or shoulder disorder in any of the Veteran's post-service treatment records.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Veteran is competent to report that he has a left collarbone disorder.  He is also competent to report when his symptoms were first identified.  However, his statements must be balanced against the other evidence of record, which does not show a current left collarbone disorder.  

To the extent that there are lay statements asserting that the Veteran has a current left collarbone disorder related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease or residuals of injury.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of residuals of a left collarbone fracture.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The appeal of service connection for a right elbow disorder is dismissed.

The appeal of service connection for obstructive sleep apnea is dismissed.

Entitlement to service connection for residuals of a left collarbone fracture is denied.


REMAND

In this case, the Veteran has not been provided with VA examinations related to his claims for service connection of a lumbar spine disorder, a right knee disorder, or a respiratory disorder.  In this regard, the Board observes that the Veteran, in a February 2011 statement, asserted that his lumbar spine and right knee disorders are related to the January 1979 fall wherein he injured his collarbone; the fall is confirmed by his service treatment records.  

Additionally, the Veteran asserts that he has a respiratory disorder (other than sleep apnea) related to his service.  The Veteran, in a February 2011 statement, indicated that his reactive airway disease and allergic rhinitis are related to the events of his service, such as controlled environments and fiberglass insulation; service treatment records show treatment for nasal congestion, strep, allergic conjunctivitis, and an upper respiratory infection during service.  As such, medical opinions as to whether the Veteran currently has a lumbar spine, right knee, and/or respiratory disorder related to service would be helpful in adjudication of these claims.

Additionally, the Board observes that the Veteran underwent a VA examination of hands in 2010.  However, the VA examiner did not provide an opinion as to whether his current right hand carpal tunnel syndrome and arthritis, was caused or aggravated by his service, including his service-connected laceration of the left finger and arthritis of the left hand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, an opinion as to whether the Veteran's current right hand disorders are related to service, including his service-connected left hand and finger disorders, is necessary. 

Moreover, the Board observes that the February 2012 VA shoulder examination contains an opinion as to whether the Veteran's cervical spine complaints are secondary to the Veteran's fractured left clavicle and whether the Veteran's cervical spine disorder was aggravated during service.  Nevertheless, the Board finds that the medical opinion is inadequate as it does not address whether the Veteran currently has a cervical spine disorder, and if so, whether it is related to the 1979 fall, as alleged.  In this regard, the Board observes that the VA examination is inadequate because the examiner provided an opinion as to whether the Veteran's preexisting cervical spine disorder was aggravated by service, when the Veteran does not allege, and the evidence does not demonstrate, that the Veteran had a preexisting cervical spine disorder.  Therefore, a new opinion is required to adjudicate this claim.

Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding his claims for service connection of a cervical spine disorder, lumbar spine disorder, right knee disorder, respiratory disorder, and right hand disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since April 2012.

2.  Schedule the Veteran for a VA spine examination to determine whether the Veteran currently has a cervical spine and/or lumbar spine disorder, which is related to the Veteran's first period of active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a cervical spine and/or lumbar spine disorder, is related to his January 1979 fall.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

3.  The RO should have the Veteran scheduled for a VA knee examination to determine whether the Veteran's current right knee disorder is related to the Veteran's first period of active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a right knee disorder is related to his January 1979 fall.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

4.  The RO should have the Veteran scheduled for a VA hand examination to determine whether the Veteran's current right hand disorder is related to the Veteran's active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any right hand disorder is proximately due to or the result of a service-connected disease or injury, or whether any right hand disorder increased in severity as the result of the Veteran's service-connected left finger laceration and/or left hand arthritis.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

5.  Schedule the Veteran for a VA respiratory examination to determine whether the Veteran currently has a respiratory disorder (other than obstructive sleep apnea), which is related to either of the Veteran's active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a respiratory disorder is related to an event, illness, or injury during either period of active service.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

6.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


